Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Egitto, J.), imposed January 14, 1986, upon his conviction of manslaughter in the first degree, upon his plea of guilty, the sentence being an indeterminate term of 3 to 9 years’ imprisonment.
Ordered that the sentence is reversed, as a matter of discretion in the interest of justice, the conviction is deemed vacated and is replaced with a finding that the defendant is a youthful offender (CPL 720.20), and a sentence of an indeterminate term of lVs to 4 years’ imprisonment is imposed.
*101The defendant was 17 years of age at the time of this offense, had no prior criminal or juvenile record, and otherwise qualified as an eligible youth pursuant to CPL 720.10. We find that, in light of the particular circumstances of this case, "the interest of justice would be served by relieving the [defendant] from the onus of a criminal record” (CPL 720.20 [1] [a]). We also find that a sentence of an indeterminate term of lVs to 4 years’ imprisonment is appropriate under these circumstances (CPL 720.20 [1], [3]; Penal Law § 60.02 [2]). Mollen, P. J., Bracken, Weinstein and Spatt, JJ., concur.